Citation Nr: 1215508	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  05-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for a heart disorder, to include as due to exposure to an herbicidal agent.

3.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  With respect to the Veteran's claim of entitlement to a total rating based on individual unemployability, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veteran Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  With respect to the claim to reopen the issue of entitlement to service connection for hypertension and the claim of entitlement to service connection for a heart disorder, both to include as due to exposure to an herbicidal agent, these matters come before the Board on appeal from a September 2009 rating decision by the RO.

The issue of entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent; entitlement to service connection for a heart disorder, to include as due to exposure to an herbicidal agent; and entitlement to a total rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for hypertension was denied in a March 2007 Board decision.

2.  Since the March 2007 Board decision, the evidence of record raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

New material evidence has been submitted since the March 2007 Board decision and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim to reopen the issue of entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent.  This is so because the Board is taking action favorable to the Veteran by reopening and remanding the Veteran's claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from October 1966 to October 1969.  In April 2004, the Veteran submitted a claim of entitlement to service connection for hypertension.  After this claim was denied in a September 2004 rating decision, 

the Veteran perfected an appeal.  In March 2007, the Board denied the Veteran's claim.  In June 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent.  In September 2009, the RO denied reopening the Veteran's service connection claim for hypertension.  The Veteran perfected an appeal.  During the pendency of this appeal, the Veteran's service connection claim for hypertension was reopened, but denied in an August 2011 statement of the case.  The Veteran's claim has been certified to the Board for appellate review.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Preliminarily, the Board finds that the evidence of record amply demonstrates that the Veteran served within the Republic of Vietnam.  Further, there is no evidence demonstrating that the Veteran was not exposed to an herbicidal agent during his active duty service.  Accordingly, the Board will presume that the Veteran was exposed to an herbicidal agent during his active duty service.  Id.

As briefly discuss above, the Veteran's original claim of entitlement to service connection for hypertension was ultimately denied by the Board in March 2007.  Although the Veteran appealed a different issue addressed by the Board in the March 2007 decision, he did not appeal as to the issue of entitlement to service connection for hypertension.  As such, the March 2007 Board decision is the last final decision of record.  See 38 C.F.R. § 20.1100 (2011).  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  

See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In June 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for hypertension.  The claim was not reopened in the September 2009 rating decision, and was reopened, but denied in the August 2011 statement of the case.  RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 2007 Board decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's service connection claims for hypertension should be reopened or reconsidered and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

In the March 2007 decision, the Board denied the Veteran's claim because the Veteran's service treatment records did not demonstrate complaints of or treatment for hypertension.  Further, the Board found that the first post-service evidence of record demonstrating complaints of or treatment for hypertension was dated in 1998.  Moreover, there was no competent evidence of record relating the Veteran's hypertension to his active duty service.  The Board also found that the Veteran did not assert that he continuously experienced hypertension, or symptoms thereof, since his active duty discharge.

Since the March 2007 Board decision, the Veteran has submitted a variety of articles concerning a potential etiological relationship between exposure to an herbicidal agent, namely Agent Orange, and hypertension.  

Additionally, the Veteran submitted private treatment reports, dated from April 1986 to April 2000, demonstrating complaints of and treatment for hypertension.

The Veteran submitted a statement, dated in July 2009, wherein he asserted that received no "formal medical care" from the date of his active duty discharge until April 21, 1986.  On that date, the Veteran was treated for complaints of dizziness, lightheadedness, and "some" shortness of breath.  His blood pressure was 230/144.  No diagnosis was provided on that occasion, but the Veteran appeared two days later for a follow-up appointment.  It was noted that he was there for a "re-check" of his hypertension.

The evidence associated with the Veteran's claims file since the March 2007 Board decision is both new and material sufficient to reopen the claim of entitlement to service connection for hypertension.  Specifically, the various articles concerning the possible etiological relationship between Agent Orange exposure and hypertension were not previous submitted to VA for review.  Moreover, the private treatment reports dated on and after April 21, 1986 were not of record at the time of the Board's March 2007 decision.  As such, the Board finds that this evidence is new.

The various articles concerning the possible etiological relationship between Agent Orange exposure and hypertension is material because the Veteran's service connection claim was previously denied due to the lack of evidence demonstrating that his hypertension was due to his active duty service or an event therein.  As found above, due to the Veteran's active duty service within the Republic of Vietnam, he is presumed to have been exposed to an herbicidal agent.  This presumptive exposure constitutes an inservice event, and the articles submitted since the March 2007 Board decision evince a possible etiological relationship between said exposure and his current hypertension.  As such, this evidence relates to previously unestablished fact necessary to substantiate the underlying service connection claim.

Consequently, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for hypertension.  In determining that the evidence submitted since the March 2007 Board decision was both new and material, the Board took cognizance of whether 

the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to that extent only.


REMAND

I.  Hypertension

Generally, in order to satisfy VA duty to assist, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the evidence of record clearly demonstrates a current diagnosis of hypertension.  Further, based on the Veteran's active duty service in the Republic of Vietnam, he is presumed to have been exposure to an herbicidal agent.  Hypertension is not a disorder available on a presumptive basis in situations where 

a veteran was exposed to an herbicidal agent during active duty service.  This does not, however, preclude the Veteran from establishing service connection for hypertension on direct basis, to include as due to exposure to an herbicidal agent.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The articles submitted by the Veteran after the March 2007 Board decision demonstrated that there may be an etiological relationship between Agent Orange exposure and hypertension, but were not conclusive.  The Veteran was not afforded a VA examination pursuant to his June 2009 claim, and the evidence of record was otherwise devoid of a competent opinion addressing whether the Veteran's current hypertension was due to his presumed inservice exposure to an herbicidal agent or otherwise related to his active duty service.  As such, the Board finds that a remand is necessary in order to afford the Veteran a VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

II.  Heart Disorder

Pursuant to the Veteran's June 2009 claim of entitlement to service connection for a heart disorder, to include as due to exposure to an herbicidal agent, the Veteran was afforded a VA examination in February 2010.  As demonstrated by the resulting examination report, the Veteran's claims file was not made available to the examiner for contemporaneous review.  After a thorough review of the Veteran's medical history, as reported by the Veteran, and a physical examination, the diagnoses were hypertensive heart disease with an ejection fraction of 60 to 65 percent, and hypertension, currently on medication.  

During the pendency of this appeal, the list of disorders subject to presumptive service connection based on inservice exposure to an herbicidal agent was expanded to include ischemic heart disease.  As discussed above, given the Veteran's active duty service in the Republic of Vietnam, he is presumed to have been exposed to an herbicidal agent.  Based on a longitudinal review of the Veteran's claims file, the Veteran was provided the February 2010 VA examination for the limited purpose of 

ascertaining whether his claimed "heart disorder" was, in fact, ischemic heart disease.  

Although ischemic heart disease was not found by the February 2010 VA examiner, service connection for a heart disorder can still be established on a direct basis, to include as due to exposure to an herbicidal agent.  See Combee, 34 F.3d at 1043.  However, the RO did not request the examiner to provide an etiological opinion regarding whether any present heart disorder was incurred in or due to the Veteran's active duty service, or whether any present heart disorder was related to his inservice exposure to an herbicidal agent.  The evidence of record was otherwise negative for an opinion addressing the etiological relationship between the Veteran's current heart disorder and his active duty service, including the presumed exposure to an herbicidal agent.  As such, the February 2010 VA examination is inadequate for purposes of determining service connection.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, a remand is required in order to afford the Veteran an adequate VA examination.

III.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating 

to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As determined above, the Board is remanding the Veteran's claims of entitlement to service connection for hypertension and a heart disorder, both to include as due to exposure to an herbicidal agent, for additional development, including affording the Veteran VA examinations.  Therefore the issue of TDIU for contemporaneous adjudication is warranted.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate examination to determine whether the currently diagnosed hypertension is related to the Veteran's military service, to include as due to exposure to an herbicidal agent.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, whether any hypertension found is related to his military service, to include as due to the Veteran's inservice exposure to an herbicidal agent.  In so doing, the examiner must specifically comment upon the articles associated with the Veteran's claims file regarding the possible etiological relationship between Agent Orange exposure and 

hypertension.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be afforded the appropriate examination to determine whether any heart disorder present, is related to the Veteran's military service, to include as due to his inservice exposure to an herbicidal agent.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, whether any heart disorder found is related to his military service, to include the inservice exposure to an herbicidal agent.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate 

whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's service connection claims for hypertension and a heart disorder, and his claim of entitlement to TDIU must be contemporaneously readjudicated, to include all the evidence associated with the claims file since the February 2012 supplemental statement of the case.  If any benefit remains denied, a 

supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


